Citation Nr: 0606845	
Decision Date: 03/09/06    Archive Date: 03/23/06

DOCKET NO.  02-01 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection on direct and secondary 
bases for an anxiety disorder.

2.  Entitlement to an increased rating for residuals of a 
left ankle injury, currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The appellant served on active duty from October to December 
1988.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.  That decision, in part, denied 
service connection for an anxiety disorder, and a rating in 
excess of 10 percent for a left ankle disorder.

A personal hearing was held before an RO hearing officer in 
June 2002.  In February 2003, the appellant provided 
testimony before the undersigned at a video conference 
hearing.  Transcripts of those proceedings are of record.  

In October 2003, the Board remanded this case for additional 
development including VA examinations.  The case has now been 
returned to the Board.


FINDINGS OF FACT

1.   An anxiety disorder was not demonstrated during the 
veteran's period of active service, nor is such a disorder 
shown to causally be related to a service-connected disorder.

2.  The appellant's residuals of a left ankle injury are 
manifested by no more than moderate limitation of motion.  


CONCLUSIONS OF LAW

1.  An anxiety disorder was not incurred or aggravated during 
the veteran's active duty service, and such a disorder is not 
proximately due to or the result of a service-connected 
disability. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (a), 3.326 (2005). 

2.  The schedular criteria for the assignment of a rating in 
excess of 10 percent for residuals of a left ankle injury 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. 3.159(b)(2).  Second, VA has a duty to notify the 
appellant of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet.App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet.App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the appellant that 
she should submit all pertinent evidence in her possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  Written notice provided in an April 2004 
letter and a May 2005 supplemental statement of the case 
(SSOC), amongst other documents, fulfills the requirements 
set forth under 38 U.S.C.A. § 5103(a), to include any duty to 
inform the appellant to submit all pertinent evidence in her 
possession.  Further, VA has secured all available pertinent 
evidence and conducted all appropriate development.  Hence, 
VA has fulfilled its duties under the VCAA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that VCAA notice, as required by 38 U.S.C.A. § 5103(a), 
must be provided to a claimant before the initial unfavorable 
adjudication by the Agency of Original Jurisdiction on a 
claim for VA benefits.  In this case, April 2004 VA 
correspondence and the May 2005 supplemental statement of the 
case, amongst other documents informed her of the criteria 
for establishing an evaluation higher than 10 percent for her 
left ankle disorder, and for establishing service connection 
for an anxiety disorder.  Those documents explained why the 
criteria for a higher evaluation were not met in her case.  
Moreover, the appellant has been given more than adequate 
time to respond and present pertinent evidence in support of 
her appeal.  Accordingly, any error stemming from the timing 
of the notice was harmless.

To the extent that VA has failed to fulfill any duty to 
notify and assist the appellant, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. v. 
Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance. Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

I.  Increased Rating Claim   

By rating action in November 1989 service connection for 
residuals of a left ankle sprain/injury was granted and a 10 
percent disability rating was assigned.  A September 1993 
rating action reduced the rating to noncompensable, however, 
in an August 1996 Board decision a 10 percent rating was 
again assigned. 

The veteran presented a claim for an increased rating in 
February 2001.  

During a September 2001 VA orthopedic examination, the 
appellant reported daily pain which ached up to her knee.  
She reported ankle swelling four out of seven days per week.  
On weekends the swelling decreased secondary to her decision 
to wear lower heels and due to reduced activity.  The 
appellant described an inability to play softball, run, or 
stand longer than one hour.  She reported subluxation walking 
down stairs and occasional locking.  She reported being 
treated by a podiatrist, receiving cortisone injections, 
using hot soaks, and using over the counter medications.  She 
stated that her left ankle did not affect her job.

On examination the appellant walked to the examination room 
without difficulty, a distance of about 200 feet.  She used 
no assistive devices and there were no deformities.  The 
appellant did not have an abnormal gait.  She did show 
abnormal shoe wear at the lateral aspect of the heels 
bilaterally, left slightly greater than the right.  The 
examiner noted some left ankle crepitus and popping with 
passive and active range of motion.  Tenderness to palpation 
over the lateral malleolus was noted but there was no redness 
or swelling.  Left ankle dorsiflexion was to 20 degrees and 
plantar flexion was to 45 degrees with aching, some crepitus, 
and cracking noted.  The appellant was able to rise on her 
toes and rock on her heels with aching in the left ankle.  
She was unable to perform eversion and only very limited 
inversion.  X-rays revealed slight soft tissue swelling over 
the lateral malleolus, a small spur at the posterior inferior 
margin, left calcaneous, and minimal ossification at the 
Achilles tendon insertion at the post margin, left 
calcaneous.  The diagnoses were severe sprain, left ankle 
with residual aching, and radiographically positive soft 
tissue swelling to left ankle lateral malleolus.

During a May 2004 VA orthopedic examination, the examiner 
indicated that he had reviewed the appellant's entire claims 
file and radiographic studies prior to and during the 
examination.  The appellant described her inservice injury.  
She denied any history of ankle surgery, or actual 
immobilization.  She did not walk with an assistive device.  
She reported daily pain, morning swelling, and occasional 
instability and "popping."  She occasionally used non 
steroidal anti inflammatory drugs for pain.  She could walk 
approximately one half mile but she was limited by pain.

On examination there was no evidence of the ankle giving 
away, catching, or locking.  There was no numbness or 
parasthesia, and no muscle atrophy.  Her effort during ankle 
motion studies was judged to be poor.  She showed 
approximately 5 degrees short of dorsiflexion, and 10 degrees 
of plantar flexion.  Notably, however, when distracted 
passive motion increased to 15 degrees of dorsiflexion and 35 
degrees of plantar flexion, albeit with reports of discomfort 
at the extremes of motion.  

The appellant exhibited an antalgic gait when prompted to 
ambulate, but prior to the examination she did not have any 
limp or significant antalgia when ambulating.  She had 5/5 
strength bilaterally.  X-rays of the left ankle were 
essentially normal except for mild anterior beaking over the 
neck of the talus.  There was no evidence of ankylosis or 
degenerative arthritis.  The examiner noted that there was 
very minimal objective criteria to support the degree of 
disability claimed.  

Extensive VA and private treatment records are of record.  
These show treatment over several years for numerous 
disabilities.  Interestingly, there is no evidence of any 
regular treatment for a chronic left ankle disability.  There 
are no records indicating a greater severity of disability 
than that indicated in the VA examination reports.  

Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 
Separate diagnostic codes identify the various disabilities. 
The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned. 38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or due to deformity, adhesions, 
defective innervation, or other pathology, or may be due to 
pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion. 
Weakness is as important as limitation of motion, and a part 
which becomes painful on use must be regarded as seriously 
disabled. See DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 
C.F.R. § 4.40.

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, including 
less movement than normal, more movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, deformity, or atrophy of disuse. The 
ankle is considered a major joint. 38 C.F.R. § 4.45.

A request for an increased rating is to be reviewed in light 
of the entire relevant medical history. See generally 38 
C.F.R. § 4.1; Payton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, the Court has held that it is the present level of 
disability that is of primary concern. See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  

The veteran's left ankle condition is evaluated as 10 percent 
disabling under 38 C.F.R. § 4.71a, Diagnostic Code 5271 which 
provides a 10 percent rating where there is a moderate 
limitation of ankle motion. A maximum evaluation of 20 
percent is available for a marked limitation of motion.  38 
C.F.R. § 4.71a, Diagnostic Code 5271.  The normal range of 
ankle motion is to 20 degrees of dorsiflexion and 45 degrees 
of plantar flexion. 38 C.F.R. § 4.71, Plate II (2005).

A 10 percent evaluation may also be assigned for moderate 
foot injury. A 20 percent evaluation is assigned for 
moderately severe foot injury. 38 C.F.R. § 4.71a, Diagnostic 
Code 5284.

The words "moderate" and "marked" are not defined in the VA 
Schedule for Rating Disabilities. Rather than applying a 
mechanical formula, the Board must evaluate all of the 
evidence to the end that its decisions are "equitable and 
just." 38 C.F.R. § 4.6 (2005).

After taking into account the relevant evidence outlined 
above the Board finds that the preponderance of the evidence 
is against the claim of entitlement to a disability rating in 
excess of 10 percent for a left ankle disorder.  None of the 
objective medical evidence of record shows that the 
appellant's left ankle disorder has been manifested by more 
than a moderate limitation of motion such that she is 
entitled to a higher rating for this service- connected 
disability. Specifically the record shows that the 
appellant's left ankle motion ranged between 15 to 20 degrees 
of dorsiflexion and 35 to 45 degrees of plantar flexion at VA 
examinations in September 2001 and May 2004.  In September 
2001, she exhibited a full range of motion, and in May 2004 
the examiner noted very minimal objective evidence to support 
the degree of disability claimed.  Certainly, these findings 
do not equate to a marked limitation of motion. As such, an 
increased evaluation is not in order.

The record shows that the appellant generally did not exhibit 
diminished dorsiflexion or plantar flexion of the left ankle.  
Decreased strength in the plantar flexors was not exhibited 
by examination and she retained 5/5 strength.  Her gait, 
while antalgic during examination, was normal when she did 
not know that she was being observed. The Board has 
considered functional loss due to pain, weakness and 
incoordination.  However, in light of the largely unimpaired 
range of motion and the retention of ankle strength, the 
limitation of left ankle motion is best described as not more 
than moderate in nature. An evaluation in excess of 10 
percent under Diagnostic Code 5271 for residuals of a left 
ankle injury is therefore not warranted.

In addition, given that the evidence shows no more than a 
moderate level of restricted foot motion, the Board finds 
that, even with consideration of the appellant's complaints 
of pain and tenderness, her disability is accurately 
characterized as representing no more than a moderate foot 
injury. Consequently, a rating higher than 10 percent under 
Diagnostic Code 5284 is not warranted.

Given the symptomatology associated with the appellant's left 
ankle disorder during the pendency of this appeal, the Board 
finds that the evaluation of 10 percent disabling assigned 
for the disorder adequately compensates her left ankle pain. 
DeLuca. The appellant has not identified additional treatment 
records demonstrating that the service-connected left ankle 
disorder has worsened.   For the reasons and bases discussed 
above, the Board finds that the preponderance of the evidence 
is against the claim of entitlement to a disability rating in 
excess of 10 percent for a left ankle disorder. The appeal is 
denied.

II.  Service connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1131.  

Service connection may also be granted for disability that is 
proximately due to or the result of or being aggravated by a 
service-connected disability.  38 C.F.R. § 3.310(a); Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (additional disability 
resulting from the aggravation of a nonservice- connected 
disorder by a service-connected disability is also 
compensable under 38 C.F.R. § 3.310(a)).

In order for service connection for a particular disability 
to be granted, a claimant must establish that he has such 
disability and that there is a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service. 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998).

In this case, the service medical records do not reveal any 
complaints, findings or diagnoses pertaining to an anxiety 
disorder.

At a June 2004 VA mental disorders examination, the veteran's 
medical history and claims folder were reviewed.  The veteran 
was noted to be enrolled in a VA mood disorder program. She 
had been diagnosed with a bipolar disorder and alcohol 
dependence.  The claims file revealed that she had been 
admitted in May 2004 to Allegheny General Hospital after a 
suicide attempt.  She had also previously been hospitalized 
at Allegheny from June to July 2001 and diagnosed with major 
depression, an anxiety disorder, and alcohol abuse.  The 
records also revealed a history of antisocial traits, illegal 
activities, and substance abuse.  The appellant reported 
experiencing emotional distress since her discharge from 
service.  She reported that she had been very motivated to 
enter the military.  Because of the ankle injury shortly 
before completing boot camp, she was force to leave the 
military. She was devastated as she had great hopes of what 
she could accomplish in service.  The examiner noted that a 
review of the claims file revealed a service medical board 
noting she had enlisted with a preexisting and disqualifying 
knee condition.  The medical board made no mention of the 
left ankle injury, and as noted earlier there are no 
inservice findings pertaining to a psychiatric disorder.  
After discharge she began to experience depression and 
anxiety.

The examiner noted that the recent orthopedic examination 
revealed very minimal objective criteria to support the 
degree of disability the appellant claimed.  This suggested 
that the service connected ankle disorder would not 
significantly exacerbate any current psychiatric disorder.  
Based on the claims file, the examiner opined that the 
appellant's premature discharge from service may have been 
related to a preexisting arthritic knee condition.  (N.B.  
Service connection is not in effect for any knee disorder.)  
The examiner found that it was not at least as likely as not 
(not at all likely) that the service connected left ankle 
condition would have been the cause of her mood disorder, or 
that it currently exacerbated it.  In addition there was no 
indication she was treated for any psychiatric condition in 
service and no indication that the symptoms of her current 
disorder were present during service or exacerbated by 
service.  

Extensive VA treatment records are of file.  These show 
treatments over several years for numerous disabilities 
including several psychiatric disorders.  The records include 
a University of Pittsburgh Medical Center psychiatric 
evaluation dated in August 1997.  In this in depth evaluation 
the appellant self referred herself complaining of increasing 
anxiety.  She reported always feeling "edgy and keyed-up 
throughout her life." She further reported that she had 
initially begun receiving psychiatric treatment in 1990 
following the death of her father.  At that time she received 
treatment from Dr. Gear for about three to four months.  This 
report conflicts with her testimony in which she claimed to 
have undergone treatment with Dr. Gear immediately after 
service in 1988.  The Board note other discrepancies in the 
appellant's reported history to examiners.  These include her 
consistent claims that she was discharged from service for 
the left ankle injury, while the record clearly reveals a 
preexisting and disqualifying right knee condition was the 
reason for her discharge.  Significantly, the files contain 
no medical opinions which link a psychiatric disorder to 
either any service connected disability or to her period of 
service.

The appellant's assertion linking her anxiety disorder to her 
service-connected left ankle disorder amounts to a medical 
opinion.  There is, however, no indication that the appellant 
has medical training or expertise.  As a lay person she is 
not competent to offer a medical opinion regarding the 
diagnosis or etiology of a psychiatric disorder.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Hence, no competent 
medical evidence has been presented showing that an anxiety 
disorder was in any manner related to her service-connected 
disability.  Finally, no competent evidence has been 
presented showing that the service connected left ankle 
disorder aggravate any anxiety disorder.  For the foregoing 
reasons, the claim of entitlement to service connection for 
an anxiety disorder must be denied.

With respect to each claim addressed in this decision the 
Board considered the applicability of the benefit-of-the-
doubt doctrine, however, as the preponderance of the evidence 
is against each of the claims, that doctrine is not 
applicable in the current appeals.  38 U.S.C.A. 5107(b); 
Gilbert v. Derwinski, 1 Vet.App. 49 (1991).




ORDER

Entitlement to an increased rating for a left ankle injury is 
denied.

Entitlement to service connection for an anxiety disorder, to 
include on a secondary basis, is denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


